Citation Nr: 1735078	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for arthritis of the hips, elbows, wrists and shoulders.

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in March 2012.  A transcript of that hearing has been associated with the claims file.   

In March 2013, the Board reopened the Veteran's claim for service connection for the bilateral knees and remanded this claim, along with the rest of the claims on appall for additional development.  During the pendency of this appeal, service connection for diabetic neuropathy of the right upper extremity was granted by a January 2014 rating decision and service connection for peripheral neuropathy of the left upper extremity was granted by a May 2015 rating decision, thereby constituting a full grant of the benefits sought on appeal and these issues are no longer in appellate status before the Board.  In an August 2016 decision, the Board granted service connection for posttraumatic stress disorder (PTSD) and again remanded the remaining claims for additional development.  


FINDINGS OF FACT

1. The probative evidence of record demonstrates that the Veteran's bilateral knee disability did not originate in service or for many years thereafter and is not related to any incident during active service.  

2.  The probative evidence of record demonstrates that the Veteran's arthritis of the hips, elbows and shoulders did not originate in service or for many years thereafter and is not related to any incident during active service.  The probative evidence of record also does not demonstrate that the Veteran had a current diagnosis of any left or right wrist disability for VA purposes during the appeal period.  

3.  The probative evidence of record demonstrates that the Veteran's sleep apnea did not originate in service or for many years thereafter, is not related to any incident during active service and is not caused or aggravated by his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for the establishment of service connection for arthritis of the hips, elbows, wrists and shoulders are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for the establishment of service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in October 2008, November 2008 and April 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2016).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, as arthritis is defined as a chronic disease in 38 C.F.R. § 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and service connection for arthritis may be established by evidence of a continuity of symptomatology after service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

1.  Bilateral Knee Disability 

The probative evidence of record demonstrates a current diagnosis of bilateral knee degenerative joint disease, per the May 2013 VA examination, however, there is no evidence that these disabilities were incurred during the Veteran's active service and no evidence indicating these disabilities are related to the Veteran's active service.  STRs are wholly absent of findings, treatment or a diagnosis of a right or left knee disability.  The June 1968 separation examination reflects normal findings of the upper and lower extremities.  In the June 1968 Report of Medical Examination, the Veteran reported his health was "good" and specified he had a history of leg cramps but no history of swollen or painful joints, arthritis or rheumatism, bone, joint or other deformity, a history of broken bones, painful or trick shoulder or elbow, or trick or locked knee.  In an October 1968 form, the Veteran acknowledged there was no change in his medical condition since his last separation examination.  

The post service medical evidence of record, including private medical records from April 2000 to October 2015, VA medical records from June 1980 to May 2017 and VA examinations in May 2013, demonstrates the Veteran has been treated for and diagnosed with bilateral knee disabilities, which were diagnosed many years after the Veteran's separation from active service.  In particular, the earliest evidence of treatment for the knee was initially noted in a June 1980 VA medical record, wherein a history of a knee operation in 1975 was recorded, approximately seven years after the Veteran's separation from active service.  

There is no probative medical evidence indicating the Veteran's bilateral knee disability is related to his active service.  In the February 2017 VA addendum opinion, the VA examiner found that the Veteran's bilateral knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She noted that the STRs were silent regarding knee complaints or a knee injury in service and there were no treatment records that demonstrated a showing a diagnosis of knee arthritis within one year of separation.  The examiner elaborated on her initial findings, noting that post traumatic arthritis developed within a few years of a significant injury to a joint (fracture) and not as a result of repetitive activities.  She found that the earliest records which objectively confirmed a diagnosis of knee degenerative joint disease were dated 2008, more than 40 years after separation from the military and in the setting of obesity and light physical labor employment.  

The examiner noted that, while the Veteran testified that he jumped off heavy equipment and carried supplies, there was no objective evidence which supported these claimed activities caused the degenerative joint disease diagnosed 40 years later.  She explained that degenerative joint disease also known as osteoarthritis, was a disease of aging, and the risk increased with age and obesity, citing to the MayoClinic.com.  The examiner then concluded that the diagnosis of knee degenerative joint disease was made in the setting of aging and obesity, as well as physical labor employment.  She then addressed the Veteran's reported "leg cramps" noted on the separation examination dated June 1968, finding they were also noted as a pre-existing complaint on the enlistment exam from 1965 and had no relevance to degenerative joint disease of the knees diagnosed more than 40 years later, as leg cramps are not consistent with a diagnosis of degenerative joint disease of the knees.  

The Board has considered the Veteran's lay statements and sworn testimony that a his bilateral knee disability began during active service and the lay statements from his brother in law that he had knee problems for years and these statements are competent.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran's statements indicate that his current degenerative joint disease of the bilateral knees is related to the activities of jumping off heavy equipment while carrying supplies in service, such would constitute a medical conclusion, which he is not competent to make as a lay person and thus, are afforded no probative value.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  While arthritis is a chronic disease or condition recognized under 38 C.F.R. § 3.309(a), as discussed below, the Veteran's statements regarding a continuity of symptoms are not credible.  

In regard to the Veteran's lay assertions that his bilateral knee disability began during active service, these statements, while competent, are not credible as they are inconsistent with the medical evidence of record.  The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The June 1968 separation examination reflects normal findings of the upper and lower extremities and the June 1968 Report of Medical Examination reflects that the Veteran reported his health was good and that he had no history of swollen or painful joints, arthritis or rheumatism, bone, joint or other deformity, a history of broken bones, painful or trick shoulder or elbow, or trick or locked knee.  Moreover, the earliest medical evidence of record includes VA medical records dating back to 1980, which include a June 1980 VA medical record demonstrating a reported history of a knee operation in 1975, approximately seven years after the Veteran's separation from active service.  Accordingly, as the Veteran's statements are inconsistent with the contemporaneous medical evidence of record, they are not credible and are therefore afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disability, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for a bilateral knee disability is denied.

2.  Arthritis of the Hips, Elbows, Wrists and Shoulders

The probative evidence of record demonstrates a current diagnosis of degenerative changes of the hips, elbows and shoulders, per May 2013 VA x-ray reports, however, there is no evidence that these disabilities were incurred during the Veteran's active service and no evidence indicating these disabilities are related to the Veteran's active service.  STRs are wholly absent of findings, treatment or a diagnosis of a hip, elbow or shoulder disability.  The June 1968 separation examination reflects normal findings of the upper and lower extremities.  In the June 1968 Report of Medical Examination, the Veteran reported his health was "good" and specified he had a history of leg cramps but no history of swollen or painful joints, arthritis or rheumatism, bone, joint or other deformity, a history of broken bones, painful or trick shoulder or elbow, or trick or locked knee.  In an October 1968 form, the Veteran acknowledged there was no change in his medical condition since his last separation examination.  

The post service medical evidence of record, including private medical records from April 2000 to October 2015, VA medical records from June 1980 to May 2017 and VA examinations in May 2013, demonstrates degenerative changes of the hips, elbows and shoulders were noted in May 2013 VA x-ray findings, approximately 45 years following his active service.  Although pain in the left elbow was noted in VA medical records in June 1980, approximately 12 years following his separation from active service, pain in the right hip was noted in a November 2002 private treatment report and right elbow pain was found in a December 2010 VA medical record, the evidence does not demonstrate findings of degenerative changes until May 2013.  

There is no probative medical evidence indicating the Veteran's arthritis of the hips, elbows and shoulders disability is related to his active service.  In the February 2017 VA addendum opinion, the VA examiner found that the Veteran's bilateral knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She found that the first x-ray confirmation of "mild" degenerative changes to the hips is dated 2013 and is consistent with aging, obesity, and occupation and that the first x-ray confirmation of shoulder arthritis is dated 2013 and was consistent with aging and occupation.  The examiner also found that the bilateral elbow x-rays in 2013 demonstrated mild degenerative spurring and evidence of a prior left elbow injury which must have been either prior to service or after separation from service.  She noted that multiple private treatment records indicated a prior elbow surgery, though laterality was not specified, and the records regarding this surgery and why it was performed were not available.  

The examiner explained that post traumatic arthritis develops within a few years of a significant injury to a joint (fracture), not as a result of repetitive activities and noted there were no treatment records showing a diagnosis of joint arthritis of any of the claimed joints within one year of separation.  She also found no objective evidence of chronic progressive complaints referable to the Veteran's military service.  The examiner noted the Veteran testified that he jumped off heavy equipment carrying supplies in service, however, she observed that there was no objective evidence supporting the fact that these claimed activities caused the degenerative joint disease diagnosed 40 years later.  She explained that degenerative joint disease, also known as osteoarthritis, was a disease of aging, and the risk of this disability increased with age and obesity (citing to the MayoClinic.com).

The Board has considered the Veteran's lay statements and sworn testimony that his arthritis symptoms are due to jumping off of heavy equipment while carrying supplies and that he was first told he had arthritis of the joints in the 1970s.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  With respect to the Veteran's statements that his current degenerative joint disease of the bilateral hips, elbows and shoulders is related to the activities of jumping off heavy equipment while carrying supplies in service, such would constitute a medical conclusion, which he is not competent to make as a lay person and thus, are afforded no probative value.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  While arthritis is a chronic disease or condition recognized under 38 C.F.R. § 3.309(a), as noted above, his claim that this disability is due to his active service is not competent.  

In regard to the Veteran's lay testimony that he was told he had arthritis of the joints in the 1970s, the Board observes that these statements may indicate treatment for arthritis would have begun at least two or more years after his separation from active service.  

In addition, the probative evidence of record clearly demonstrates that the Veteran does not have a current diagnosis of a wrist disability at any time during the pendency of his claim.  VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 , 312 (2007).  Although the Board has considered the diagnoses near in time to the filing of the claim, considering all the probative evidence the Board finds that there were no diagnoses of a wrist disability during the appellate period.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Simply put, in the absence of proof of present disability, namely a disability of either wrist, there can be no valid claim.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for arthritis of the hips, elbows, wrists and shoulders, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for arthritis of the hips, elbows, wrists and shoulders is denied.

3.  Sleep Apnea

The probative evidence of record demonstrates a current diagnosis of sleep apnea, however, there is no evidence of this disability during the Veteran's active service, no evidence indicating this disability is related to the Veteran's active service and no evidence indicating this disability was caused or aggravated by any service-connected disability, including service-connected diabetes mellitus or PTSD.  STRs are wholly absent of findings, treatment or a diagnosis of a sleep disorder.  The June 1968 separation examination reflects normal findings of the lungs and chest.  In the June 1968 Report of Medical Examination, the Veteran reported his health was "good" and specified he had no history of frequent trouble sleeping.  In an October 1968 form, the Veteran acknowledged there was no change in his medical condition since his last separation examination.  The post service medical evidence of record, including private medical records from April 2000 to October 2015, VA medical records from June 1980 to May 2017 and VA examinations in May 2013, demonstrates the Veteran has been diagnosed with sleep apnea, which was diagnosed many years after the Veteran's separation from active service.  

There is no probative medical evidence indicating the sleep apnea is related to his active service or to a service-connected disability.  In the January 2014 VA addendum opinion, the VA examiner found that the Veteran's claimed condition of sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that Veteran entered service with no history of trouble sleeping on his November 1965 service enlistment physical, which noted a normal clinical evaluation, height of 71 inches and weight of 174 pounds.  He found that the Veteran left active military service also with no history of trouble sleeping, as noted on his June 1968 separation physical, demonstrating a normal clinical evaluation on exam, height of 72 inches and weight of 200 pounds.  The examiner also opined that the Veteran's claimed condition of sleep apnea, currently diagnosed as obstructive sleep apnea, was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition of diabetes mellitus type II, or any other service-connected disability, to include Veteran's claimed PTSD.  He noted that the etiology of obstructive sleep apnea is airway closure during sleep by the pharyngeal walls, citing to medical treatise information.  After citing to several other medical sources, the examiner concluded that obesity was the primary risk factor for both the Veteran's diabetes mellitus type II and for his obstructive sleep apnea, noting that they were associated with each other, but it was not the diabetes mellitus type II causing the obstructive sleep apnea, rather, it was the Veteran's obesity.  Finally, he noted that the Veteran had not been diagnosed with PTSD.

In a February 2017 VA addendum opinion, the VA examiner opined that the condition claimed, obstructive sleep apnea in this case, was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  She noted that obstructive sleep apnea occurred when the throat muscles intermittently relaxed and blocked the airway during sleep (citing to the Mayo Clinic website).  The examiner noted that the important risk factors for obstructive sleep apnea are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities and additional risk factors identified in some studies included smoking, nasal congestion, menopause, and family history.  She noted the rates of obstructive sleep apnea were also increased in association with certain medical conditions, such as pregnancy, end-stage renal disease, congestive heart failure, chronic lung disease and stroke.  The examiner reported that in both males and females, the strongest risk factor for obstructive sleep apnea is obesity and the prevalence of obstructive sleep apnea progressively increased as the body mass index (BMI) and associated markers, including neck circumference, waist-to-hip ratio, increased.  

She noted that PTSD is not a medically recognized cause of sleep apnea.  The examiner also found that, while literature may show a higher prevalence of obstructive sleep apnea in PTSD patients, there is no medical literature which supported that obstructive sleep apnea was proximately due to or a result of PTSD.  She concluded that the Veteran had a history of long standing obesity prior to the diagnosis of obstructive sleep apnea with a BMI of 32.5 at the time he reported symptoms and underwent sleep study.  Finally, she concluded that there was no peer reviewed medical literature which supported a claim that PTSD aggravated obstructive sleep apnea beyond its natural progression.  

The Board has considered the Veteran's lay statements that a his sleep apnea disability was caused or aggravated by a service-connected disability.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  These statements constitute a medical conclusion, which he is not competent to make as a lay person and thus, are afforded no probative value.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for sleep apnea is denied.



ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for arthritis of the hips, elbows, wrists and shoulders is denied.

Service connection for sleep apnea is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


